                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                               Case No. 15-56003
THE VILLAGE APOTHECARY, INC.,
                                                               Chapter 7
                  Debtor.
                                                               Judge Thomas J. Tucker
______________________________/

OPINION ON REMAND, REGARDING THE FEE APPLICATION OF SILVERMAN &
        MORRIS PLLC, CHAPTER 7 TRUSTEE’S SPECIAL COUNSEL

         This case is before the Court on a remand from the United States District Court. The

remand concerns the attorney fees to be awarded to the firm of Silverman & Morris PLLC

(“Silverman & Morris”), for their work as special counsel for the Chapter 7 Trustee.

A. Background

         1. The fee applications filed in this case

         After the Chapter 7 Trustee filed his final report in this bankruptcy case, the Court

considered the fee applications filed by the Trustee, by Trustee’s counsel, Ellmann & Ellmann

P.C., and by Silverman & Morris. These three applicants filed applications seeking allowance of

attorney fees and reimbursement of expenses in the following amounts:

         •    Douglas S. Ellmann, Chapter 7 Trustee: fees of $4,821.09; expenses of $49.961

         •    Ellmann & Ellmann P.C., attorneys for the Trustee: fees of $2,100.00; expenses of
              $0.002


         1
             Docket # 44.
         2
             Docket # 43.




   15-56003-tjt       Doc 75    Filed 12/03/19     Entered 12/03/19 10:23:37        Page 1 of 16
       •     Silverman & Morris, special counsel for the Trustee: fees of $36,889.25; expenses of
             $174.743

       Because there was not enough money in the bankruptcy estate to actually pay these fee

and expense amounts in full, the applicants later modified their requests, and ultimately sought

fees and expenses in the following reduced amounts, as reflected in the Trustee’s Final Report:4

       •     Douglas S. Ellmann, Chapter 7 Trustee: fees of $4,441.43; expenses of $46.03

       •     Ellmann & Ellmann P.C., attorneys for the Trustee: fees of $1,934.63; expenses of
             $0.00

       •     Silverman & Morris, special counsel for the Trustee: fees of $33,984.25; expenses of
             $160.98

       Although no timely objections were filed, the Court concluded that it was necessary to

hold a hearing on the fee applications. In its Order setting the hearing, the Court expressed its

concern that the fees requested by the applicants appeared to be unreasonably high, because they

would consume all of the assets of the bankruptcy estate, leaving nothing for any of the other

creditors in this case.5 As the Court stated in its Order setting the hearing, “[t]he purpose of the

hearing [was] to determine whether the requested fee amounts should be reduced, given the

amount of the benefit to the estate in this case. See, e.g., 11 U.S.C. §§ 330(a)(2), (a)(3)(A),

(a)(3)(E), (a)(3)(F), (a)(4)(A)(ii); In re Allied Computer Repair, Inc., 202 B.R. 877, 887-89

(Bankr. W.D. Ky. 1996).”6

       3
           Docket # 42 (the “Silverman & Morris Fee Application”).
       4
           See Docket # 45 at pdf page 11.
       5
           See Order Setting Hearing on Fee Applications, filed April 24, 2018 (Docket # 48) at 1-2.
       6
           Id. at 2.



                                                    2


  15-56003-tjt         Doc 75   Filed 12/03/19      Entered 12/03/19 10:23:37          Page 2 of 16
         The Court held the hearing on May 23, 2018. The Trustee’s special counsel, attorney

Thomas Morris, appeared at the hearing, and argued in support of the fee applications on behalf

of all the fee applicants.7 No one else appeared at the hearing.

         2. This Court’s June 2018 ruling on the fee applications

         The Court then entered an opinion and order on June 4, 2018, entitled “Opinion and

Order Regarding Fee Applications” (the “Opinion and Order”).8 In its Opinion and Order, the

Court noted that the total fees ($40,360.31) and total expenses ($207.01) requested by the three

fee applicants (plus “[b]ank service fees” of $143.55 the Trustee had paid), amounted to

$40,710.87. The Court noted that the applicants’ fees plus expenses, if allowed in the requested

amounts, “would amount to 100% of the amount collected for the bankruptcy estate with the

assistance of applicants’ services, leaving nothing to be distributed to any non-administrative

creditors.”9 And, the Court noted, those other creditors had allowed priority claims totaling

$2,096.82 and allowed non-priority, unsecured claims totaling $117,910.10.10

         The Court held:

                   The Court finds and concludes that the fees requested are, in the
                   aggregate, much too high to be reasonable under the circumstances
                   of this case, and therefore fees will be allowed only in a reduced
                   amount. The fees are disproportionately high compared to the
                   financial benefit obtained by the bankruptcy estate from the

         7
              Silverman & Morris also filed a brief in support of its fee application, on May 1, 2018 (Docket
# 49).
         8
          Docket # 53, which opinion and order is reported as In re The Village Apothecary, Inc., 586
B.R. 430 (Bankr. E.D. Mich. 2018).
         9
              See Opinion and Order at 1-2; 586 B.R. at 431; Trustee’s Final Report (Docket # 45) at 1, 11-
13.
         10
              See Opinion and Order at 2; 586 B.R. at 431; Trustee’s Final Report (Docket # 45) at 10, 12.

                                                        3


   15-56003-tjt         Doc 75     Filed 12/03/19       Entered 12/03/19 10:23:37          Page 3 of 16
                  applicants’ services, and in fact would leave nothing at all for the
                  creditors in this Chapter 7 bankruptcy case.11

        After discussing in detail the legal basis, under 11 U.S.C. § 330(a)12 and case law, for

        11
             Opinion and Order at 3; 586 B.R. at 432.
        12
             Section 330(a) of the Bankruptcy Code provides, in the parts pertinent to the Silverman &
Morris fee application, that the Court may award to a professional person employed by a Chapter 7
trustee “reasonable compensation for actual, necessary services rendered by the . . . professional person .
. .; and “reimbursement for actual, necessary expenses.” 11 U.S.C. §§ 330(a)(1)(A), 330(a)(1)(B). In
determining the amount of such “reasonable compensation,” the Court is guided, in pertinent part, by
§§ 330(a)(2), 330(a)(3), and 330(a)(4)(A), which provide:

                  (2) The court may, on its own motion or on the motion of the United
                  States Trustee, the United States Trustee for the District or Region, the
                  trustee for the estate, or any other party in interest, award compensation
                  that is less than the amount of compensation that is requested.

                  (3) In determining the amount of reasonable compensation to be awarded
                  to an examiner, trustee under chapter 11, or professional person, the
                  court shall consider the nature, the extent, and the value of such services,
                  taking into account all relevant factors, including—

                  (A) the time spent on such services;

                  (B) the rates charged for such services;

                  (C) whether the services were necessary to the administration of, or
                  beneficial at the time at which the service was rendered toward the
                  completion of, a case under this title;

                  (D) whether the services were performed within a reasonable amount of
                  time commensurate with the complexity, importance, and nature of the
                  problem, issue, or task addressed;

                  (E) with respect to a professional person, whether the person is board
                  certified or otherwise has demonstrated skill and experience in the
                  bankruptcy field; and

                  (F) whether the compensation is reasonable based on the customary
                  compensation charged by comparably skilled practitioners in cases other
                  than cases under this title.

                  (4)(A) Except as provided in subparagraph (B), the court shall not allow
                                                                                                 (continued...)


                                                         4


   15-56003-tjt       Doc 75      Filed 12/03/19         Entered 12/03/19 10:23:37         Page 4 of 16
reducing the applicant’s fees in this situation,13 this Court ruled that:

                  The Court will allow the expenses requested in the fee applications
                  in the full amounts requested, but the Court will allow fees only in
                  amounts that, in the aggregate, do not exceed $20,355.44
                  ($40,710.87 x .50). The allowance of fees and expenses will be
                  made by separate orders, to be entered at a future date, . . ..14

       The Court gave the fee applicants the opportunity to stipulate as to how they wanted to

allocate the aggregate fee amount among themselves, subject to their right to appeal the Court’s

fee reduction. The applicants filed such a stipulation on June 11, 2018, in which they agreed,

subject to their right to appeal, to “allocate [the $20,355.44 fee total] as follows: (a) $17,079.77

to Silverman & Morris, P.L.L.C.; (b) $1,011.13 to Ellmann & Ellmann P.C.; and (c) $2,264.54 to

Douglas S. Ellmann, Chapter 7 Trustee.”15

       On June 12, 2018, in response to the parties’ stipulation, the Court entered fee orders in

reduced amounts. Consistent with the Court’s June 4, 2018 Opinion and Order, and the

stipulation filed by the parties on June 11, 2018, the Court’s orders awarded fees to the Trustee

       12
            (...continued)
                  compensation for—

                      (I) unnecessary duplication of services; or

                      (ii) services that were not—

                             (I) reasonably likely to benefit the debtor’s estate;
                             (II) necessary to the administration of the case.

11 U.S.C. § 330(a).
       13
             See also the discussion in Part C of this Opinion.
       14
             Opinion and Order at 7; 586 B.R. at 435.
       15
          Stipulation Regarding Fee Allocation Pursuant to Opinion and Order Regarding Fee
Applications (Docket # 54) at 1.


                                                          5


  15-56003-tjt        Doc 75         Filed 12/03/19       Entered 12/03/19 10:23:37   Page 5 of 16
Douglas S. Ellmann and to Ellmann & Ellmann P.C. in the stipulated (reduced) amounts, i.e.,

$2,264.54 and $1,011.13 respectively.16

       But the Court made a mistake in the fee order it entered in favor of Silverman & Morris.

That order allowed fees to Silverman & Morris in the reduced amount of $20,355.44.17 That was

an unintended error, however, because the Court meant to award Silverman & Morris fees of

only $17,079.77. That is the reduced amount stipulated to by Silverman & Morris in the June 11

Stipulation, consistent with the Court’s June 4 Opinion and Order. And that amount, when

added to the amounts stipulated to and awarded to the two other fee applicants, totals $20,355.44,

which is the aggregate fee amount set by the Court’s June 4 Opinion and Order. The Court’s fee

order mistakenly allowed fees in the full aggregate amount of $20,355.44 solely for Silverman &

Morris. That was an obvious math error by this Court, because that was the total amount of all

fees that the Court said it would allow for all the applicants combined. But until today, that error

by this Court has never been corrected.

       3. The appeal by Silverman & Morris

       Silverman & Morris appealed its $20,355.44 fee order to the district court. Even with its

fee award at the inadvertently high (but reduced) amount of $20,355.44, Silverman & Morris

argued on appeal that it was an abuse of discretion for this Court to reduce Silverman & Morris’s

fees from its requested amount of $33,984.25.18

       16
            Docket ## 56, 57.
       17
          Order Granting, in a Reduced Amount, Trustee’s Special Counsel Final Application for Fees
and Expenses (Docket # 55).
       18
            The expense portion of the award to Silverman & Morris was not reduced, and is not at issue.



                                                    6


  15-56003-tjt       Doc 75     Filed 12/03/19      Entered 12/03/19 10:23:37          Page 6 of 16
       The other two fee applicants, Trustee Douglas S. Ellmann and his firm, did not appeal the

Court’s orders allowing their fees in the reduced amounts. So those two fee orders remain

unaffected by the district court’s appeal decision.

B. The district court’s appeal decision

       On August 23, 2019, the district court entered an order entitled “Order Reversing and

Remanding the Case” (the “District Court Order”).19 The district court agreed with one of the

arguments made by Silverman & Morris on appeal, and did not address other arguments. The

district court held that this Court erred because it “failed to apply the lodestar method when

calculating the attorney’s fee award.”20 The district court explained:

                 When determining the amount of attorney’s fees to award in a
                 bankruptcy case pursuant to 11 U.S.C. § 329, 330, the bankruptcy
                 court must “[a]t a minimum . . . expressly calculate the lodestar
                 amount.” In re Boddy, 950 F.2d 334, 338 (6th Cir. 1991). The
                 lodestar amount “is calculated by ‘multiplying the attorney’s
                 reasonable hourly rate by the number of hours reasonably
                 expended.’” Id. at 337 (quoting Grant v. George Schumann Tire &
                 Battery Co., 908 F.2d 874, 879 (11th Cir. 1990)). Once the
                 bankruptcy court calculates the lodestar, it “may exercise its
                 discretion to consider other factors such as the novelty and
                 difficulty of the issues, the special skills of counsel, the results
                 obtained, and whether the fee awarded is commensurate with
                 fees for similar professional services in non-bankruptcy cases in
                 the local area.” Id. at 338 (citation omitted). But “[i]n many cases,
                 these factors will be duplicative if the court first determines the
                 lodestar amount because the lodestar presumably subsumes all of
                 these factors in its analysis of the reasonable hourly rate and the

       19
            A copy of the district court’s order is on file at Docket # 73 in this case.
       20
            District Court Order (Docket # 73) at 1.




                                                        7


  15-56003-tjt       Doc 75       Filed 12/03/19       Entered 12/03/19 10:23:37           Page 7 of 16
                  reasonable hours worked.” Id. (citation omitted) (emphasis in
                  original).21

       The district court remanded the case to this Court with the following instructions:

                  The Court will therefore reverse the bankruptcy court’s June 4,
                  2018 and June 12, 2018 orders and remand the case to the
                  bankruptcy court to determine the lodestar amount, which it may
                  then adjust based on the factors set out in Harman v. Levin, 772
                  F.2d 1150, 1152 (4th Cir. 1985) and adopted by the Sixth Circuit in
                  Boddy, 950 F.2d at 338.22

C. This Court’s decision on remand

       The Court now will comply with the district court’s mandate, and will apply the district

court’s instructions to the Silverman & Morris fee application.

       1. The lodestar calculation

       As quoted in Part B of this Opinion, the district court cited the Sixth Circuit decision in In

re Boddy, 950 F.2d 334, 338 (6th Cir. 1991), to describe the lodestar calculation: “The lodestar

amount ‘is calculated by multiplying the attorney’s reasonable hourly rate by the number of hours

reasonably expended.’”23

       In its prior ruling on the Silverman & Morris fee application, this Court did not quarrel

with or criticize either the hourly rates or the number of hours that were included in the fee

application. But neither did the Court explicitly make a lodestar calculation. It will do so now.

       The Silverman & Morris Fee Application sought approval of fees totaling $36,889.25, on

an hourly-rate basis, for the work of three attorneys in the firm: Thomas R. Morris (37.45 hours at

       21
            Id. at 2 (emphasis added).
       22
            Id. at 3.
       23
            Id. at 2.


                                                   8


  15-56003-tjt          Doc 75   Filed 12/03/19   Entered 12/03/19 10:23:37        Page 8 of 16
a rate of $350.00 per hour); Karin F. Avery (62.30 hours at a rate of $310.00 per hour); and

Melinda B. Oviatt (16.25 hours at a rate of $275.00 per hour).24

       The Court finds that the above hourly rates are reasonable, and finds that the number of

hours expended by these attorneys is reasonable. There is no need for extended discussion of why

this is so, because the Court agrees with Silverman & Morris on these points, and no one has

argued otherwise.

       Thus, the lodestar amount for the fees of Silverman & Morris is $36,889.25.

       2. Discretionary adjustment(s) to the lodestar amount

       As noted in Part B of this Opinion, the district court quoted In re Boddy in holding that:

                 Once the bankruptcy court calculates the lodestar, it “may exercise
                 its discretion to consider other factors such as the novelty and
                 difficulty of the issues, the special skills of counsel, the results
                 obtained, and whether the fee awarded is commensurate with fees
                 for similar professional services in non-bankruptcy cases in the
                 local area.”25

In its remand order, the district court has instructed this Court “to determine the lodestar amount,

which it may then adjust based on the factors set out in Harman v. Levin, 772 F.2d 1150, 1152

(4th Cir. 1985) and adopted by the Sixth Circuit in Boddy, 950 F.2d at 338.”26

       The district court’s reference to “the factors set out in Harman v. Levin . . . and adopted by

the Sixth Circuit in Boddy,” no doubt is based on the following passage from Boddy:

                 The bankruptcy court also may exercise its discretion to consider
                 other factors such as the novelty and difficulty of the issues, the

       24
            Silverman & Morris Fee Application, Exs. 4 and 5 (Docket ## 42-4 and 42-5).
       25
            District Court Order at 2, quoting In re Boddy, 950 F.2d at 338.
       26
            District Court Order at 3.


                                                     9


  15-56003-tjt       Doc 75      Filed 12/03/19      Entered 12/03/19 10:23:37         Page 9 of 16
                 special skills of counsel, the results obtained, and whether the fee
                 awarded is commensurate with fees for similar professional services
                 in non-bankruptcy cases in the local area. See Harman, 772 F.2d at
                 1152 n. 1 (citing twelve factors bankruptcy courts may consider).

Boddy, 950 F.2d at 338. Under the district court’s remand order, and under Boddy, therefore, this

Court has discretion to adjust the lodestar fee amount, after considering other factors, including,

specifically, “the results obtained,” and whether the fee “is commensurate with fees for similar

professional services in non-bankruptcy cases.”

       Also under the district court’s remand order and under Boddy, this Court has discretion to

adjust the lodestar fee amount after considering the factors set out in Harman v. Levin, which are

the following:

                 (1) the time and labor expended; (2) the novelty and difficulty of the
                 questions raised; (3) the skill required to properly perform the legal
                 services rendered; (4) the attorney's opportunity costs in pressing the
                 instant litigation; (5) the customary fee for like work; (6) the
                 attorney's expectations at the outset of the litigation; (7) the time
                 limitations imposed by the client or circumstances; (8) the amount
                 in controversy and the results obtained; (9) the experience,
                 reputation and ability of the attorney; (10) the undesirability of the
                 case within the legal community in which the suit arose; (11) the
                 nature and length of the professional relationship between attorney
                 and client; and (12) attorneys’ fees awards in similar cases.

Harman v. Levin (In re Robertson), 772 F.2d 1150, 1152 n.1 (4th Cir. 1985) (citations omitted).

Therefore, on remand this Court has discretion to adjust the lodestar fee amount, after considering

factors that include, in the words of Harman, “the customary fee for like work;” “the amount in

controversy and the results obtained;” and “attorneys’ fees awards in similar cases.”

       The Court must consider the Silverman & Morris fee application in this case in light of the

discretionary adjustment factors recognized by the district court, by Boddy, and by Harman. In

this case, with two exceptions, the possible adjustment factors do not justify any adjustment, up or

                                                   10


  15-56003-tjt      Doc 75     Filed 12/03/19     Entered 12/03/19 10:23:37         Page 10 of 16
down, of the lodestar fee amount. But two of the factors are particularly important here —

namely, in the words of Boddy, “the results obtained” for the bankruptcy estate by the work of

Silverman & Morris; and whether the lodestar fee amount “is commensurate with fees for similar

professional services in non-bankruptcy cases.” See Boddy, 950 F.3d at 338.

       Based on these factors, the Court concludes that Silverman & Morris’s lodestar fee amount

should be adjusted downward, substantially. The “results obtained” were that Silverman &

Morris’s work in this case, together with the work of the Trustee’s other counsel (Ellmann &

Ellmann, P.C.) and the Trustee, helped recover, at most, $40,710.31 for the bankruptcy estate (the

total receipts listed in the Trustee’s Final Report). Almost 91% of that amount would be

consumed by the lodestar fee amount for Silverman & Morris alone ($36,889.25). All of that

“results obtained” amount would be consumed when the fees of the Trustee’s other counsel and

the Trustee are considered. Creditors would get nothing at all.

       The Court reiterates and adopts again the following conclusions stated in its June 4, 2018

Opinion and Order:

                 The Court finds and concludes that the fees requested are, in the
                 aggregate, much too high to be reasonable under the circumstances
                 of this case, and therefore fees will be allowed only in a reduced
                 amount. The fees are disproportionately high compared to the
                 financial benefit obtained by the bankruptcy estate from the
                 applicants’ services, and in fact would leave nothing at all for the
                 creditors in this Chapter 7 bankruptcy case.27

And the Court reiterates and adopts again the following from its June 4, 2018 Opinion and Order:

                 [In] the case [of] . . . In re Allied Computer Repair, Inc., [202 B.R.
                 877 (Bankr. W.D. Ky. 1996)], . . . among the things that that Court
                 held, which I agree with, are . . . that, as the Court pointed out, 202

       27
            Opinion and Order at 3; 586 B.R. at 432.


                                                       11


  15-56003-tjt      Doc 75     Filed 12/03/19      Entered 12/03/19 10:23:37         Page 11 of 16
                 [B.R.] at 886, “The majority of courts agree that the results
                 obtained is a major factor in determining whether the services
                 at issue bestowed a benefit upon the estate,” [citations omitted].
                 There are many citations there for that proposition. And, further,
                 the Court stated at page 887 that . . . “The overwhelming majority of
                 courts have recognized that a reasonable attorney fee for purposes
                 of Section 330 is one that is commensurate with the potential or
                 actual value obtained. . . .” And then further the Court says on that
                 page, . . . “The Bankruptcy Court has the authority to reduce
                 the requested attorney fees when disproportionate to the benefit
                 produced thereby,” [citations omitted].28

       The Court must remember that a critical function of the Chapter 7 Trustee and the

professionals employed by the Chapter 7 Trustee is to produce results for the creditors in the case

— to maximize distributions that are paid to the creditors. Attorneys for the Chapter 7 Trustee

work for the benefit of the creditors in the case. As one court has put it,

                 [T]he bankruptcy process is not designed “principally to serve as a
                 fund for payment of professional fees.” Rather, one of its main
                 purposes is to maximize the estate for distribution to the creditors.
                 As [one court] aptly stated:

                         The estate is not a cash cow to be milked to death by
                         professionals seeking compensation for services
                         rendered to the estate which have not produced a
                         benefit commensurate with the fees sought.

                 . . . It must be remembered that “every dollar spent on legal fees
                 results in a dollar less that is available to the estate and its
                 creditors.”

In re Allied Computer Repair, Inc., 202 B.R. 877, 886 (Bankr. W.D. Ky. 1996) (citations

omitted).

       Closely related to the “results obtained” factor in this context is the concept of billing

judgment. That concept is implicit in the Boddy factor whether the fee “is commensurate with

       28
            Opinion and Order at 4; 586 B.R. at 433.

                                                       12


  15-56003-tjt      Doc 75     Filed 12/03/19      Entered 12/03/19 10:23:37          Page 12 of 16
fees for similar professional services in non-bankruptcy cases.” In the real world of law practice

outside of bankruptcy, of course, attorneys who represent clients regularly exercise billing

judgment. The Court reiterates and adopts again its discussion of this in its June 4, 2018 Opinion

and Order:

               [A]mong the factors explicitly set out in Section 330(a) to
               determine reasonableness, they include the factor in Section
               330(a)(3)(F), . . . “whether the compensation is reasonable based
               on the customary compensation charged by comparably skilled
               practitioners in cases other than cases under this title[.]”
               ...

               Among other places where this concept of results obtained
               being a major factor in determining reasonableness is in Section
               330(a)(3)(F), . . . whether the compensation is reasonable based
               on the customary compensation charged by comparably skilled
               practitioners in cases other than cases under this title, that
               provision . . . as well as Section 330(a)(3)(C) and 330(a)(4)(A) . .
               . include the concept of billing judgment . . . -- which is sort of a
               general concept, but one of the things . . . that includes, of course, is
               that, in general, lawyers in bankruptcy cases but also in
               nonbankruptcy cases when they have a paying client exercise
               billing judgment because clients generally expect . . . when
               there’s some . . . monetary result obtained for the client in the
               case, the client . . . does not expect to pay all of that result
               obtained or money obtained to their attorneys or professionals
               in professional fees for obtaining that result and to no gain to
               the client. It [is], of course, common in the exercise of billing
               judgment and in the nonbankruptcy litigation world for paying
               clients and their lawyers to negotiate reductions in the fees of
               the professional even though the professional did spend the time
               and had a reasonable hourly rate and did spend a reasonable amount
               of time that would yield on an hourly rate basis a higher fee than
               what they're actually paid. In any event, results obtained is a major
               factor . . .. Consideration of that as a major factor sometimes
               does result, in my view, in professionals in a Chapter 7 case, in
               particular, and trustees as well sometimes . . . receiving allowance
               of fees in amounts that are lower than what would be reflected by
               their normal hourly rate times the amount of time they reasonably
               spent . . . on the tasks that they performed in doing their work
               because the . . . actual results obtained as a result of the work

                                                  13


  15-56003-tjt    Doc 75     Filed 12/03/19      Entered 12/03/19 10:23:37          Page 13 of 16
                  were such that the fee requested is disproportionately high
                  compared to the results obtained. 29

See also In re Busy Beaver Building Centers, Inc., 19 F.3d 833, 855-56 (3rd Cir. 1994) (“because

§ 330(a) does not entitle debtors’ attorneys to any higher compensation than that earned by non-

bankruptcy attorneys, the court should review a fee application to ensure the applicant exercises

the same ‘billing judgment’ as do non-bankruptcy attorneys . . ..”) (italics in original) (citations

omitted).

        The Court is mindful of the district court’s admonition, taken from Boddy, about making

discretionary adjustments to the lodestar fee amount. The admonition is that “in many cases,”

these discretionary adjustment factors “will be duplicative if the court first determines the lodestar

amount because the lodestar presumably subsumes all of these factors in its analysis of the

reasonable hourly rate and the reasonable hours worked.”30

        But this case is not like the “many cases” referred to. Here the lodestar fee amount of

professional fees is much too large in relation to the “results obtained” and in relation to what fees

ought to result from good “billing judgment” by the lawyers. Here, if the Court simply allowed

fees in the lodestar fee amount, it would utterly defeat the very purpose for which the Trustee’s

attorneys were hired in the first place — to benefit the creditors in the bankruptcy case.

        The Boddy factors just discussed persuade the Court to make the same ultimate conclusion

it made the first time, in its June 4, 2018 Opinion and Order — that the fees of the Trustee and his

attorneys in this case should be allowed only in a reduced amount that, in the aggregate, do not

        29
             Opinion and Order at 3-5; 586 B.R. at 433-34 (bold in original) (citations omitted).
        30
             District Court Order at 2, quoting Boddy, 950 F.2d at 338 (citation omitted) (emphasis in
original).


                                                      14


  15-56003-tjt       Doc 75      Filed 12/03/19      Entered 12/03/19 10:23:37           Page 14 of 16
exceed 50% of the total assets of the bankruptcy estate.31 This outcome strikes a fair and

appropriate balance between the need to pay the bankruptcy estate’s professionals a reasonable fee

for their work, while at the same time making sure that “the creditors in this case may receive a

fair and meaningful distribution on their allowed claims.”32

       For the reasons already discussed, this result is consistent with Boddy, and with the factors

that Boddy permits bankruptcy courts to consider in making discretionary adjustments to the

lodestar fee amount. And the result here is not inconsistent with the more specific holding in

Boddy. In Boddy, the Sixth Circuit held that a bankruptcy court could not set a maximum, fixed

fee amount for the work of a debtor’s attorney in a Chapter 13 case, because that would be

inconsistent with Bankruptcy Code § 330. See 950 F.2d at 337. The Sixth Circuit held that the

bankruptcy court in the Western District of Kentucky had erred in following one of its prior cases,

which had “established a maximum attorney’s fee of $650.00 for legal services considered to be

‘normal and customary’ for a Chapter 13 bankruptcy case in the Western District of Kentucky.”

Id. at 335, 337.

       The Court’s decision in this case is not based on any pre-established, fixed-dollar fee

amounts for the Trustee and his attorneys. Rather, the Court in its discretion is adjusting the fees

       31
            Cf. In re Allied Computer Repair, Inc., 202 B.R. at 888 (citations omitted):

                 [A] reasonable award of attorney fees and expenses attributable to an
                 attorney's representation in a particular adversary proceeding should be
                 limited to certainly no more than 50% of the amount recovered through
                 the adversary proceeding by the Applicant. In fact, efforts should be
                 made by the attorney to hold fees substantially below that percentage of
                 recovery. Reducing fees to no more than 50% of the amount recovered is
                 in line, and perhaps even more generous, than the reduction in fees
                 imposed by numerous courts that have dealt with this issue.
       32
            Opinion and Order at 7; 586 B.R. at 435.

                                                       15


  15-56003-tjt      Doc 75      Filed 12/03/19       Entered 12/03/19 10:23:37             Page 15 of 16
downward from the lodestar fee amount, as permitted by Boddy. In doing so, this Court chooses

not to ignore the “results obtained” by the Chapter 7 Trustee and his professionals, and chooses

not to approve fees that would leave the creditors with nothing.

D. Conclusion

       For the reasons stated in this Opinion, the Court will enter an order granting the fee

application of Silverman & Morris in part, and allowing fees for Silverman & Morris in the

reduced amount of $17,079.77, plus reimbursement of expenses in the amount of $174.74.


Signed on December 3, 2019




                                                16


  15-56003-tjt    Doc 75     Filed 12/03/19     Entered 12/03/19 10:23:37        Page 16 of 16
